In an ac*717tion to enforce a judgment entered in the United States District Court, District of South Carolina, dated June 18, 1997, in an action entitled Lewin v Southerland, Case Number 2:96-3713-23, upon the default of the defendants in that action in appearing or answering, the defendant appeals from an order of the Supreme Court, Suffolk County (Floyd, J.), dated May 5, 1998, which granted the plaintiffs’ motion for summary judgment in lieu of a complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs seek to enforce a judgment entered in the United States District Court, District of South Carolina, dated June 18, 1997, in an action entitled Lewin v Southerland, Case Number 2:96-3713-21, upon the default of the defendants in that action in appearing or answering. This Court must afford full faith and credit to Federal judgments (see, Union Commerce Leasing Corp. v Kanbar, 155 AD2d 396; Keeton v Hustler Mag., 815 F2d 857; cf., 28 USC § 1738). Contrary to the defendant’s contention, the District Court properly found that it had sufficient “minimum contacts” (International Shoe Co. v Washington, 326 US 310, 316), with the State of South Carolina to authorize the exercise of personal jurisdiction over it (see, ESAB Group v Centricut, 126 F3d 617, cert denied 523 US 1048; Stover v O’Connell Assocs., 84 F3d 132, 135-136, cert denied 519 US 983). The defendant maintains franchises in South Carolina, advertises in South Carolina, and maintains contact with and solicits business from residents of South Carolina (see, Hardy v Pioneer Parachute Co., 531 F2d 193). Thus, the District Court properly asserted personal jurisdiction over the defendant, and the judgment of the District Court was validly rendered. Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.